Citation Nr: 0727658	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  05-17 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel





INTRODUCTION

The veteran served on active duty from February 1959 to 
February 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's claims 
seeking service connection for bilateral hearing loss and 
tinnitus.

Although the veteran requested the opportunity to testify at 
a Board hearing, in July 2007 he withdrew this request.

The veteran's claim of service connection for tinnitus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's bilateral hearing loss is related to in-service 
acoustic trauma.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
bilateral hearing loss.  This represents a complete grant of 
the benefit sought on appeal.  Thus, a discussion of VA's 
duties to notify and assist not necessary.

The veteran asserts that service connection for bilateral 
hearing loss is warranted because he developed the condition 
due to in-service acoustic trauma.  In support, he reports 
observing a decline in his hearing acuity during and 
immediately after service, and reports that he was not 
afforded hearing protections while on active duty.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In addition, for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The medical evidence shows that the veteran has been 
diagnosed as having bilateral hearing loss and VA and private 
audiological findings indicate that he has bilateral impaired 
hearing for VA compensation purposes.  38 C.F.R. § 3.385.  As 
to whether the disability is related to or had its onset 
during service, the Board acknowledges that an April 1956 
private audiogram reflects that the veteran had some impaired 
right ear hearing; however this condition did not constitute 
right ear hearing loss disability for VA compensation 
purposes.  Further, the Report of Medical Examination at 
service entry, dated in February 1959, shows that his hearing 
acuity was 15/15 for whispered voice, i.e., normal, 
bilaterally.  As such, the Board must presume that the 
veteran was sound at service entry with respect to this 
condition.

The December 1960 Report of Medical Examination, which was 
prepared in conjunction with the veteran's separation from 
service, does not reflect an assessment of his hearing 
acuity.  The veteran was discharged from active duty in 
February 1961, and a private audiogram conducted that month 
shows he had bilateral hearing loss disability for VA 
compensation purposes.

The veteran was afforded VA audiological in January 2005.  
The results show that the veteran has bilateral hearing loss 
disability for VA compensation purposes.  The examiner, 
however, was unable offer a definitive impression regarding 
whether the veteran's hearing loss was related to service.  

The Board finds that the veteran is both competent to report 
observing a decline in his hearing acuity during and since 
service and that his account of having impaired hearing since 
that time is credible.  Further, given the February 1961 
audiological findings, which are dated within 19 days of his 
discharge, the veteran's in-service exposure to acoustic 
trauma, his credible report of having impaired hearing since 
service, and the lack of any medical evidence disassociating 
his hearing loss from service, resolving all reasonable doubt 
in his favor, the Board finds that service connection for 
bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

Also before the Board is the veteran's claim of service 
connection for tinnitus.  He reports having ringing in his 
ears since service.  Because the January 2005 VA examination 
does not address the etiology or onset of this condition and 
there is no medical evidence indicating whether the condition 
is related to service, the Board finds that there is not 
sufficient medical evidence to make a decision and that a VA 
examination is necessary to adjudicate the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the 
Board has no discretion and must remand this issue.

Accordingly, the case is REMANDED for the following action:

1.	The AMC should arrange for the veteran 
to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of his 
tinnitus.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed and all findings should be 
reported in detail.  The examiner 
should comment on the veteran's report 
regarding the onset and continuity of 
his tinnitus since service and opine as 
to whether it is at least as likely as 
not that the veteran's tinnitus is 
related to or had its onset during 
service, and particularly, to his 
report of in-service acoustic trauma.  
The rationale for any opinion expressed 
should be provided in a legible report.  

2.	Thereafter, the AMC should adjudicate 
the veteran's claim.  If the benefit 
sought on appeal is not granted, the RO 
should issue the veteran and his 
representative a supplemental statement 
of the case and provide the veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


